DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a thickness of has a thickness” (lines 1-2). It is unclear of its exact meaning. For the purpose of examination, the examiner has interpreted it to mean “a thickness”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-11, 21-22, 24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2016/0049323, Ye) in view of Kouno et al. (US 2017/0243778, Kouno), and further in view of Erickson et al. (US 2018/0148835, Erickson).
Regarding claims 1 and 21, Ye discloses a processing chamber 102 comprising: a chamber body, a substrate support 128 (Fig. 2, Paragraph 26) comprising: a dielectric body 228 (Paragraph 44. Last 4 lines, and paragraph 45 first two lines) having a substrate chucking surface thereon, a plurality of features 290 formed radially inward of a peripheral edge of the body as concentric circles (the surface contact 290 may also be arranged in other suitable configurations, a multiple rings of concentric configuration, or any combination thereof (including the dot-like configuration), Paragraph 63), an electrode 223 (Paragraph 39) disposed within the dielectric body; a temperature control device (288, paragraph 50) disposed within the dielectric body and configured to heat the dielectric body.
Ye does not discloses the substrate chucking surface included a ledge formed about a peripheral of the dielectric body, and the chucking surface is defined by the ledge and the plurality of the features. Kouno discloses an electrostatic chuck 1 having a disk-like electrostatic chuck portion 2 (Paragraph 51), a plurality of protrusions 30 are 
Ye as modified does not disclose the dielectric body has a resistivity between about 0.1 x 1010 Ohm-cm and about 1.0 x 1011 Ohm-cm. However, Ye discloses the dielectric body has a resistivity in the range about 1x106 to 1x 1017
It would have been obvious to one having ordinary skills in the art to select a material having the recited range of resistivity based on the temperature of application to provide a sufficient chucking force and a low leaking current.
Ye as modified as set forth above does not disclose “the number of features per unit area increasing radially from a center of the substrate chucking surface to the ledge such that a chucking force to a substrate disposed on the substrate chucking surface of the dielectric body increases toward a periphery of the substrate, “
Erickson discloses a substrate support 106 including mesas 107 distributed across a top portion of the substrate support.  Erickson disclose “the diameter, surface area, size and/or quantity of the mesas 107 (features) may increase per unit area of a top lateral surface of the substrate support 106 as a radial distance from a center of the substrate support 106 increases.” (Fig. 1, Paras. 27-28) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern of the features of Ye as modified to have the number of features per unit area increasing radially from a center of the substrate chucking surface to the ledge to improve flatness of the substrate being chucked and uniform temperature distribution. 
Ye as modified by Kouno, and further by Erickson as described above also teaches a chucking force to a substrate disposed on the substrate chucking surface of the dielectric body increases toward a periphery of the substrate (due to number per unit area of the features increase toward the periphery of the substrate).
Regarding claims 2 and 22, Ye in view of Kouno, and further in view of Erickson discloses each feature of the plurality of features has a diameter between about 1 mm 
Regarding claims 4 and 24, Ye in view of Kouno, and further in view of Erickson discloses Ye as modified does not disclose the plurality of features comprises about 1000 features. Ye discloses the number density of the features may be optimized to achieve a desired chucking force for any given or all of the applications (Para. 62). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the features to have a number to be about 1000 depending on application (for example, to obtain a strong chucking force for a certain size of a substrate), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).

Regarding claim 7, Ye in view of Kouno, and further in view of Erickson discloses most of the features as recited in claim 7 as described in claims 1 and 4 above. In addition, Ye discloses a seasoning layer 232 formed on the dielectric body (Fig. 4A and Paragraph 61) which is resistant to degradation from exposure to a processing chemistry. (Paragraphs 59-60. The coating is to be controlled to achieve sufficient isolation over a sufficient period of time. Last four lines, Paragraph 59.)
Regarding claim 8, Ye in view of Kouno, and further in view of Erickson discloses each feature of the plurality of features has a diameter between about 1 mm and about 
Regarding claim 10, Ye in view of Kouno, and further in view of Erickson does not specifically disclose the seasoning layer has a thickness about 0.5 - about 10 microns. However, Ye discloses the thickness of the insulating (seasoning) layer may be controlled to achieve sufficient isolation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the seasoning layer to be in a range of about 0.5 - about 10 microns to achieve sufficient isolation over a sufficient period of time since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Ye in view of Kouno, and further in view of Erickson discloses the seasoning layer comprises silicon oxide. (Paragraph 60, Ye)
Regarding claims 27-29, Ye in view of Kouno, and further in view of Erickson silent about if the temperature control device is configured to heat the dielectric body to about 350 degree C. However, Ye discloses the dielectric body is composed of material to be capable of providing sufficient chucking force at temperatures between about 250 to about 700 degrees C. (Paragraph 49) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control device of Ye as modified to heat the dielectric body to above .
Allowable Subject Matter
Claims 3, 6, 9, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 3, Ye in view of Kouno, and further in view of Erickson does not disclose the features have a height of about 10-50 microns. Another prior art of record, Tamagawa et al. (US 5,777,838) discloses a chuck including a dielectrics member 12 having fine projections 28 formed on the surface of a first layer 16 of the dielectric member. The projections 28 have a height of from 15 to 30 microns, (col. 7 lines 8-18). However, it would not have been obvious to modify the features of Ye in view of Kouno, and further in view of Erickson to have the heights in the recited range in view of Tamagawa. This is because the features of Ye has been modified to have different number density along a radial direction of the substrate support to improve flatness of the substrate being chucked and uniform temperature distribution. It would not have been obvious to modify the height of the features to be within the recited range since this may affect the optimum chucking force already established. Claims 9 and 23 recite similar features as claim 3.
Regarding claim 6, Ye in view of Kouno, and further in view of Erickson does not disclose the dielectric body has a leakage current between about 15 milliamps and 10 Ohm-cm and 1.0 x 1011 Ohm-cm to provide a sufficient chucking force and a low leaking current. (See paragraphs 9 and 10 above). Therefore, there is no need to further modify the substrate support of Ye as modified to have the recited range of leaking current since a desired low leaking current has been established. Claims 26 recites similar features as claim 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 21-24, and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722